Citation Nr: 0639625	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-00 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003  rating decision.  In June 2006, the 
veteran appeared in a videoconference hearing before the 
undersigned acting Veterans Law Judge. 


FINDING OF FACT

The veteran's claimed stressors could not be verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by an October 2001 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claim.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  The RO also made appropriate efforts to attempt to 
verify the veteran's claimed stressors.  In addition, neither 
the veteran nor his representative has identified any 
specific additional pertinent evidence that could be obtained 
to substantiate his claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 
(1997). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept an 
appellant's statements regarding his alleged symptoms, 
including nightmares, flashbacks, and other difficulties he 
associates with his active service, if the Board does not 
find the statements regarding his symptoms to be credible.

At the outset, the Board notes that at least some of the 
veteran's VA treatment records dated as recently as February 
2006 show that the veteran has been diagnosed with PTSD.  The 
more significant question before the Board is whether the 
veteran's diagnosis is based upon verified stressors.

The veteran's service personnel records indicate that he was 
a recorder in an Army field artillery unit, and served in 
Vietnam from April 1967 to March 1968.  His DD 214 shows that 
his awards include the Vietnam Service Medal with 2 bronze 
stars and the Republic of Vietnam Campaign Medal with 60 
device.  However, there are no decorations, awards or other 
indicia to demonstrate that the veteran was in combat.   

The veteran's service medical records are negative for any 
references to any psychiatric problems.  The report of 
medical history given by the veteran in September 1968 for 
the purpose of his separation from service shows that he 
denied having frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort.  The report of a medical 
examination conducted at that time shows that psychiatric 
evaluation was normal.  

The veteran's claimed in-service stressors include receiving 
mortar, rocket, and ground attacks.  He reported an incident 
in which he was driving a jeep and saw a truck run over a 
land mine resulting in 5 men getting blown up.  Also, the 
veteran contends that during the Tet Offensive, he drove a 
truck in a convoy and ran over and killed Vietnamese people.  
He also asserts that he witnessed other service men get 
killed.  He named a Lieutenant Cartner from Oklahoma and 
could not remember the name of another serviceman from 
Kentucky.   

Significantly, however, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (later renamed U. S. Army 
and Joint Service Records Research Center or JSRRC) was not 
able to verify the veteran's stressors.  In a letter dated in 
June 2003, USASCRUR reported that there was record of the 
claimed incident of a vehicle hitting a land mine resulting 
in casualties.  There were also no record during the 
applicable time period of any incidents involving vehicles in 
the veteran's Battery running over and killing casualties.  
It was also noted that at the time of the TET offensive, the 
unit had no significant contact.  The Board also notes that 
lists of deaths in Vietnam do not contain any references to a 
Lt. Cartner.  

The Board also notes that there have been variations in the 
reports of stressors which the veteran has provided which 
reduce the credibility of such reports.  In this regard, the 
Board notes that a VA treatment record dated in September 
2000 shows that the veteran reported at that time that his 
stressors included carrying a radio on combat patrols and 
being in firefights which the deaths of close friends in 
combat.  Later, in a questionnaire which he submitted in 
November 2001, the veteran reported the incidents involving a 
jeep wreck and running over people while driving.  In his 
substantive appeal, he referred to a good buddy who died 
after stepping on a land mine, but stated that he could not 
recall a name or place of that death.  More recently, in a 
written statement dated in June 2006, the veteran reported 
that the stressors pertained to mortar, rocket and ground 
attacks in which several unnamed men were killed.  In light 
of the significant differences between the veteran's various 
accounts, the Board concludes that the accounts of stressors 
cannot be accepted without corroboration.  

Because the veteran is unable to remember any other details 
(i.e. specific dates, places and names of servicemen killed), 
any additional attempts to verify his claimed stressors would 
be futile.  Additionally, as discussed above, as a non-combat 
veteran, the veteran's service stressors must be established 
by credible supporting evidence.  However, none of his 
stressors were confirmed by USASCRUR, so the requirements for 
service connection for PTSD have not been met.  Therefore, in 
the absence of specific stressors/events which can be 
verified, the Board cannot conclude that the requirements of 
38 C.F.R. § 3.304(f) have been met.  Accordingly, due to the 
lack of identified verifiable in-service stressors, the Board 
finds that service connection for PTSD is not warranted.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


